Citation Nr: 0903434	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-24 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for sciatica or pinched 
nerve with neuropathy of the legs and feet. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1958 to May 1961.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in May 2004 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In August 2004, the veteran appeared at a hearing before a 
Decision Review Officer. A transcript of the hearing is in 
the record.

In September 2007, the Board remanded the claim.  For reasons 
explained below this claim is again remanded for further 
development. 


REMAND

Pursuant to the Board's remand directive in September 2007, 
the RO afforded the veteran a VA examination to determine 
whether it was at least as likely as not that sciatica or 
neuropathy of the lower extremities was secondary to the 
service-connected left knee disability. 

Subsequently, the RO granted service connection for a lumbar 
spine disability and assigned a 40 percent rating under 
Diagnostic Code 5242 for degenerative arthritis of the spine.  
However, the RO continued to deny service connection for 
sciatica or pinched nerve with neuropathy of the legs and 
feet because of a lack of objective evidence of such a 
disability. 

On VA examination in November 2007, the examiner referred to 
a VA neurological evaluation conducted in May 2007, which is 
not in the file. 



A copy of a record of private hospitalization in February 
2008 discloses a diagnosis of nondiabetic peripheral 
neuropathy.  The copy is somewhat unclear and the basis for 
the diagnosis can not be determined. 

As there are relevant records, pertaining to the claim, that 
have not been obtained, under the duty to assist, the claim 
is REMANDED for the following action:

1. Obtain VA records since May 2007, 
including the neurological evaluation 
conducted in May 2007, at the VA 
Medical Center, Phoenix, Arizona. 

2. Ask the veteran to submit the 
private medical records, including 
records of his primary care physicians 
or hospital records, supporting the 
diagnosis of nondiabetic peripheral 
neuropathy, during hospitalization in 
February 2008 at the Navapache Regional 
Medical Center, 2200 Show Low Lake 
Road, Show Low, Arizona 85901.  If 
necessary ask the veteran for 
authorization to obtain any private 
medical records on his behalf. 

3. After the above development is 
completed, determine whether there is 
competent medical evidence to decide 
the claim and, if not, develop the 
claims under the duty to assist, 
38 C.F.R. § 3.159(c)(4).  

In any event, adjudicate the claim.  If 
the benefit sought remains denied, then 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board.





The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




